Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 18, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  141160(74)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 141160
  v                                                                 COA: 269250
                                                                    Washtenaw CC: 05-001221-FH
  MICHAEL WILLIAM MUNGO,
             Defendant-Appellee.
  ______________________________________

         On order of the Chief Justice, the motion by defendant-appellee for extension of
  time for filing his brief is considered and, it appearing that the brief was filed March 31,
  2011, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 18, 2011                      _________________________________________
                                                                               Clerk